Case 1:19-cv-07777-GBD-OTW Document 283-2 Filed 03/10/21 Page 1 of 3




                      Exhibit B
3/10/2021        Case 1:19-cv-07777-GBD-OTW           Document
                                   DHS Secretary Statement on the 2019283-2     Filed
                                                                       Public Charge    03/10/21
                                                                                     Rule             Page 2 of 3
                                                                                          | Homeland Security

              Official website of the Department of Homeland Security

                         U.S. Department of
                         Homeland Security




        DHS Secretary Statement on the
        2019 Public Charge Rule
        Release Date: March 9, 2021

        Today, DHS Secretary Alejandro N. Mayorkas announced that the government will no longer
        defend the 2019 public charge rule as doing so is neither in the public interest nor an efficient
        use of limited government resources.

        “The 2019 public charge rule was not in keeping with our nation’s values. It penalized those
        who access health benefits and other government services available to them,” said Secretary
        of Homeland Security Alejandro N. Mayorkas. “Consistent with the President’s vision, we will
        continue to implement reforms that improve our legal immigration system.”

        President Biden’s Executive Order on Restoring Faith in Our Legal Immigration Systems and
        Strengthening Integration and Inclusion Efforts for New Americans called for an immediate
        review of agency actions on public charge inadmissibility and deportability. DHS’s review, in
        consultation with the Departments of Justice and State and the federal benefits-granting
        agencies, is ongoing.

        As discussed in DHS’s litigation statement (http://www.dhs.gov/news/2021/03/09/dhs-statement-litigation-
        related-public-charge-ground-inadmissibility) , and consistent with the government’s decision not to
        defend the rule, the Department of Justice is no longer pursuing appellate review of judicial
        decisions invalidating or enjoining enforcement of the 2019 public charge rule. Today, the
        Department of Justice dismissed its pending appeals in the Supreme Court and Seventh
        Circuit, and is in the process of doing so in the Fourth Circuit. Following the Seventh Circuit
        dismissal this afternoon, the final judgment from the Northern District of Illinois, which
        vacated the 2019 public charge rule, went into effect. As a result, the 1999 interim field
        guidance on the public charge inadmissibility provision (i.e., the policy that was in place
        before the 2019 public charge rule) is now in effect.

        Topics: Citizenship and Immigration Services (/topics/immigration-and-citizenship-services) , Citizenship and Immigration
        Services Ombudsman (/topics/citizenship-and-immigration-services-ombudsman) , Homeland Security Enterprise

https://www.dhs.gov/news/2021/03/09/dhs-secretary-statement-2019-public-charge-rule                                                 1/2
3/10/2021        Case 1:19-cv-07777-GBD-OTW           Document
                                   DHS Secretary Statement on the 2019283-2     Filed
                                                                       Public Charge    03/10/21
                                                                                     Rule             Page 3 of 3
                                                                                          | Homeland Security

        (/topics/homeland-security-enterprise) , Secretary of Homeland Security (/topics/secretary-homeland-security)

        Keywords: Immigration (/keywords/immigration)

        Last Published Date: March 9, 2021




https://www.dhs.gov/news/2021/03/09/dhs-secretary-statement-2019-public-charge-rule                                     2/2
